COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and Friedman
UNPUBLISHED


              Argued by videoconference


              KEISHA NICOLE MOSER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0134-21-3                                      JUDGE GLEN A. HUFF
                                                                                  MARCH 1, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                                John T. Cook, Judge

                               Joseph A. Sanzone (Sanzone & Baker, L.L.P., on brief), for
                               appellant.

                               Matthew J. Beyrau, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Keisha Nicole Moser (“appellant”) was convicted in the Campbell County Circuit Court

              (the “trial court”) for driving under the influence. She now asks this Court to send the case back

              for a retrial because the trial court excluded exculpatory testimony from one of her witnesses on

              hearsay grounds. She believes the trial court’s evidentiary ruling was wrong because the

              statements sought were against the declarant’s penal interests and therefore within an exception

              to the rule against hearsay. But because appellant has not proved her witness was unavailable to

              testify at trial, this Court rejects her argument and affirms the trial court’s judgment.

                                                      I. BACKGROUND

                     On appeal, this Court “consider[s] the evidence and all reasonable inferences flowing

              from that evidence in the light most favorable to the Commonwealth, the prevailing party at


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
trial.” Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc) (quoting Jackson v.

Commonwealth, 267 Va. 666, 672 (2004)). Viewed through this lens, the evidence shows the

following:

       On January 25, 2020, appellant was driving her cousin, Emily Atkins, along with two

minor children from appellant’s home in Lynchburg to a relative’s residence in Danville. On the

way there, appellant pulled over to the side of the road. Moments later, a police officer arrived at

the scene, approached the vehicle, and asked why they had pulled over. Appellant exited the

vehicle to speak with the officer, and at some point during their encounter, the officer searched

the vehicle. The officer found nothing illegal through the search and let appellant and the others

go about their business.

       While appellant continued en route to Danville, she felt “funny” and pulled into the

parking lot of the One Stop Mart located on Main Street in Altavista. Around 12:30 a.m. on

January 26, 2020, Officer S. Caveness of the Altavista Police Department was dispatched to the

One Stop Mart. When Officer Caveness arrived at the scene, he saw appellant sitting in the

vehicle’s driver’s seat and noticed that the vehicle was still running. Officer Caveness then

approached the vehicle, and after speaking with appellant and learning she had a prescription for

Suboxone, he administered several field sobriety tests. Appellant failed the field tests and was

placed under arrest on suspicion that she had operated a vehicle under the influence.

       From there, appellant was transported to a hospital for a blood draw. The test revealed

elevated levels of methamphetamine in appellant’s blood. Her blood also tested positive for

amphetamine, buprenorphine, norbuprenorphine, and flualprazolam.

       A bench trial took place on February 4, 2021. There, Tracey Armstrong—appellant’s

partner and the father of several of her children—testified that Atkins called him the morning of

appellant’s arrest. When asked on direct examination what Atkins said to him in that

                                               -2-
conversation, the Commonwealth objected on hearsay grounds. Appellant’s trial counsel

contended that the statement he intended to elicit from Armstrong was admissible because it fell

under the “statement against penal interests” exception to the rule against hearsay. The

Commonwealth responded by arguing, among other things, that the statement against penal

interests exception applies only when the declarant is unavailable to testify at trial and that

appellant’s counsel had not shown Atkins was unavailable. Appellant’s counsel retorted that

Atkins was unavailable because she was “a prisoner of the Commonwealth” at the time of trial.

        The trial court sustained the Commonwealth’s objection but permitted appellant’s

counsel to elicit the hearsay statements from Armstrong to make a proffer for the record. When

counsel asked Armstrong what Atkins told him over the phone, Armstrong claimed Atkins “was

just very apologetic about what had happened” and admitted to him that, during the first

encounter with law enforcement, she “got scared” about the officer’s impending search of the

vehicle and “put stuff” in a coffee cup appellant was drinking from. According to Armstrong,

Atkins felt “scared” because she had a history of methamphetamine usage and because she

claimed to have “had things on [her] that [she] shouldn’t have.” When counsel asked Armstrong

to clarify what Atkins meant by “stuff,” Armstrong responded that “stuff” included

“methamphetamine” and other substances he could not remember.

        The trial court ultimately found appellant guilty of driving under the influence and

sentenced her to five days’ incarceration. This appeal followed.

                                   II. STANDARD OF REVIEW

        A trial court’s “decision to admit or exclude evidence” is reviewed “under an abuse of

discretion standard.” Herndon v. Commonwealth, 280 Va. 138, 143 (2010). “In evaluating

whether a trial court abused its discretion . . . , ‘[this Court] do[es] not substitute [its] judgment

for that of the trial court. Rather, [it] consider[s] only whether the record fairly supports that

                                                  -3-
action.’” Grattan v. Commonwealth, 278 Va. 602, 620 (2009) (quoting Beck v. Commonwealth,

253 Va. 373, 385 (1997)). “The abuse-of-discretion standard [also] includes review to determine

that the discretion was not guided by erroneous legal conclusions.” Porter v. Commonwealth,

276 Va. 203, 260 (2008) (quoting Koon v. United States, 518 U.S. 81, 100 (1996)).

                                          III. ANALYSIS

           Virginia Rule of Evidence 2:804(b)(3)’s Exception to the Rule Against Hearsay

       Appellant says the trial court should have permitted Armstrong to discuss Atkins’s

hearsay statements where Atkins allegedly admitted to drugging appellant’s coffee. This is so,

according to appellant, because Atkins’s statements were admissible under Rule 2:804(b)(3)’s

exception to the rule against hearsay.2 That exception covers statements that are shown by the

proponent to be reliable and go against the declarant’s pecuniary, proprietary, civil, or penal

interests. Rule 2:804(b)(3).

       It may be true that Atkins’s statements, if actually said, were against her penal interests.

It could also be the case that Atkins’s alleged statements are reliable on their face. But no matter

what one makes of those two issues, the more pressing concern here is whether there is any basis

to believe Atkins was unavailable to testify at trial. That question matters because Rule

2:804(a)’s plain text limits the Rule’s application to dead or otherwise unavailable declarants.

So before this Court could entertain the merits of whether Atkins’s statement was reliable and

against her penal interests, it would need to first be convinced that appellant has shown Atkins

was unavailable. See Bailey v. Commonwealth, 62 Va. App. 499, 507 (2013) (classifying a

declarant’s unavailability as “a threshold question”).


       2
            Hearsay is “a statement, other than one made by the declarant while testifying at
trial . . . offered in evidence to prove the truth of the matter asserted,” Virginia Rule of Evidence
2:801(c), and is inadmissible save for some recognized exceptions, Virginia Rule of Evidence
2:802.

                                                -4-
                                      Atkins’s Unavailability

        Appellant claims Atkins was unavailable as a matter of law because her Fifth

Amendment privilege against self-incrimination protected her from testifying against her penal

interests at appellant’s trial.3 Appellant bases her position on this Court’s previous recognition

that a situation in which a declarant “cannot be compelled to testify” is one among many where

the declarant will be considered “unavailable.” Doan v. Commonwealth, 15 Va. App. 87, 100-01

(1992) (citation omitted). Appellant’s synthesis of the Fifth Amendment and this Court’s

statements in Doan is that when the constitutional privilege against self-incrimination applies to

a declarant, that declarant is “unavailable” because she by law “cannot be compelled to testify.”

        That much is supported by this Court’s prior decisions. See e.g., Boney v.

Commonwealth, 16 Va. App. 638, 643 (1993) (“The law is firmly established that a declarant is

unavailable if the declarant invokes the Fifth Amendment privilege to remain silent.” (citing

Newberry v. Commonwealth, 191 Va. 445, 462 (1950))).

        But appellant goes a step further in discussing when and how the constitutional privilege

against self-incrimination applies. She avers that the privilege not only permits the declarant to

invoke it on her own accord at trial, but also prevents anyone from calling the witness to testify

in court.




        3
          Appellant did not raise this argument with specificity at trial. When discussing Atkins’s
availability, her trial counsel merely asserted that Atkins was unavailable because she was “a
prisoner of the Commonwealth.” At oral argument, appellant’s counsel contended his argument
at trial was sufficient to preserve appellant’s Fifth Amendment argument for appeal.
Specifically, he contended the trial court should have known by implication that when he
referred to Atkins as “a prisoner of the Commonwealth,” he was referring to an individual who
possessed a Fifth Amendment privilege against self-incrimination.
         The Commonwealth has not invoked Rule 5A:18 as a basis to affirm the trial court’s
judgment in this appeal. Given that, and because appellant’s arguments are readily disposable on
the merits, this Court will assume without deciding that appellant’s arguments at trial sufficiently
preserved the Fifth Amendment argument before this Court.
                                                  -5-
       That is not how the privilege against self-incrimination applies. Instead, the privilege is a

personal one, Couch v. United States, 409 U.S. 322, 328 (1973), and applies only when the

holder of the privilege invokes it for herself, Paden v. Commonwealth, 259 Va. 595, 597 (2000)

(holding that a declarant “remained available to testify” until he personally asserted his privilege

against self-incrimination). In other words, the privilege against self-incrimination cannot be

asserted by proxy. For that reason, the proponent of a statement against a declarant’s penal

interests bears the burden to secure the declarant’s presence at trial, and from there, it is up to the

declarant to decide whether she will invoke the privilege. See Scaggs v. Commonwealth, 5

Va. App. 1, 5 (1987); see also Lewis v. Commonwealth, 18 Va. App. 5, 8 (1994) (noting that

courts “will not assume that the [declarant] will assert the privilege against self-incrimination” in

the absence of the declarant actually doing so).

       Here, there is no evidence that appellant made any effort to call Atkins to the stand or

otherwise secure her testimony for the trial court’s benefit. By extension, then, there is no

evidence that Atkins did (or ever would) invoke the privilege against self-incrimination, which

means the trial court did not err in finding that appellant failed to meet her burden to prove

Atkins’s unavailability. So, this Court finds no error in the trial court’s exclusion of Armstrong’s

hearsay testimony on that basis alone and need not decide whether Atkins’s statements were

reliable and against her penal interests.

                                        IV. CONCLUSION

       Because Atkins never invoked her privilege against self-incrimination at trial, appellant

did not meet her burden to prove Atkins’s unavailability. The trial court therefore properly

rejected appellant’s argument that Armstrong’s hearsay testimony on Atkins’s alleged statements




                                                 -6-
fell within Rule 2:804(b)(3)’s exception to the rule against hearsay. Accordingly, this Court

affirms the trial court’s decision to exclude Armstrong’s hearsay testimony.

                                                                                        Affirmed.




                                               -7-